DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB1535043A.
GB teaches a seal structure comprising: a seal portion at which a seal material (e.g. figure 3, 54 and/or 56 and/or 60 and/or sealing compound in groove and lands 62, 64 and 66) is formed, and a fixing portion (e.g. by way of example shown on top in figure 1 and near port 26) that fixes a housing and a cover to each other at a joint portion between the housing and the cover constituting a casing, wherein the seal portion and the fixing portion are arranged from an outer edge portion side of the joint portion toward an inside of the casing in order of the seal portion and the fixing portion (e.g. figures).
Regarding claim 2: The seal portion includes a liquid seal portion obtained by curing a liquid seal material (liquid seal material in groove 62, land 64 and land 66) and a solid seal portion at which a solid seal material is disposed (e.g. figures show O-rings in grooves 54, 56 and 60 that are solid seal material), the liquid seal portion and the solid seal portion are arranged from the outer edge portion side of the joint portion toward the inside of the casing in order of 
Regarding claim 3: The seal structure comprising an inner peripheral surface of the cover and an outer peripheral surface of the housing face each other at the joint portion, and the fixing portion is formed on an outer peripheral surface of the cover (e.g. figures show this).
Regarding claim 4: The fixing portion fixes the cover to the housing by pressing a plastic deformation portion obtained by plastically deforming the cover against a wall portion of the housing (connection near or at 12a).
Regarding claim 5: The liquid seal portion includes a groove portion for disposing the liquid seal material (e.g. groove 62). 
Regarding claim 6: The cover includes a through hole penetrating through the cover, and the through hole is formed at a position at which an open surface opened on an inner peripheral side of the cover faces the liquid seal portion (e.g. passage 68 supplying liquid seal portion).
Regarding claim 7: The seal portion includes a liquid seal portion obtained by curing a liquid seal material and a damming portion for damming the liquid seal material, and the liquid seal portion and the damming portion are arranged from the outer edge portion side of the joint portion toward the inside of the casing in order of the liquid seal portion and the damming portion (e.g. figure 3 shows this).
Regarding claim 8: An electronic device having an electronic component mounted within a casing constituting the seal structure according to claim 1 (e.g. many electrical components are in the system provided by GB hence is considered to be an electronic device having an electronic component).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is high recommended that applicant and applicants’ representative review all documents on IDS provided by applicant and 892 form by examiner. No claims are patentable in view of rejection above and also rejections provided by foreign office (see NPL documents on IDS form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675